Case 1:20-cv-12080-MLW Document 21 Filed 12/16/20 Page 1of5

UNITED STATES DISTRICT COURT
DISTRICT OF MASSACHUSETTS

DR. SHIVA AYYADURAI,
Plaintiff,

Vv. C.A. No. 1:20-12080-MLW

WILIAM FRANCIS GALVIN, in his
official capacity as the

Secretary of the Commonwealth

of Massachusetts,
Defendant.

ee et ee et et et ee ee

MEMORANDUM AND ORDER

 

WOLF, D.J. December 16, 2020

On November 20, 2020, plaintiff Dr. Shiva Ayyadurai, acting
pro se, filed a complaint (mistitled "Concise Statement of Claim
per Rule 8") against William F. Galvin, in his official capacity
as the Secretary for the Commonwealth of Massachusetts. See
Complaint, Dkt. No. 1. In it, he alleges that irregularities
occurred in the September 1, 2020 Massachusetts Republican primary
election and that Galvin destroyed ballot images from that election
in violation of 52 U.S.C. §§20701-20702. See id. Plaintiff seeks
injunctive relief, including a preliminary injunction to prohibit
Galvin from certifying the results of the November 3, 2020 General
Election for the United States Senate unless and until a hand
recount of the September 1, 2020 primary election is conducted.

See id.
Case 1:20-cv-12080-MLW Document 21 Filed 12/16/20 Page 2 of 5

On December 4, 2020, Galvin filed a Motion to Dismiss (the
"Motion"). See Dkt. No. 15. He moves under Federal Rule of Civil
Procedure 12(b)(1) to dismiss the Complaint as moot because
Governor Charles Baker certified the results of the November 3,
2020 election on November 25, 2020. See Memorandum in Support of
Motion to Dismiss (the "Memorandum"), Dkt. No. 16 at 4; see also
Exhibit A to Memorandum, Dkt. No. 16-1 at 3. Galvin alternatively
moves under Rule 12(b) (6) to dismiss for failure to state a claim
because 52 U.S.C. §§20701-2070 do not provide plaintiff with a
private right of action. See Memorandum at 5-6.

Plaintiff filed an Opposition to the Motion to Dismiss ("the
Opposition") on December 9, 2020. See Dkt. No. 20. He maintains
that his case is not moot because the November 3, 2020 election
results may still be decertified. See Opposition at 4-5.
Plaintiff also contends that his claim is not based on 52 U.S.C.
§§20701 or 20702, which he "fully knows. . .provide[] him no
private cause of action." See id. at 7. As he puts it, "this
case is not about suing Galvin over preservation of records, it is
about electronic manipulation of the vote counts." See id. at 8.

Plaintiff's case may or may not be moot. His request for a
preliminary injunction to prohibit certification of the November
3, 2020 election can no longer be granted because the Governor has
already certified that election. However, the court could still

grant injunctive relief decertifying the election if exceptional

2
Case 1:20-cv-12080-MLW Document 21 Filed 12/16/20 Page 3 of 5

circumstances required it. See Griffin v. Burns, 570 F.2d 1065,

 

1079 (1st Cir. 1978) (affirming judgment ordering a new primary
election for open City Council seat). The Complaint, at 2,
mentions decertification of the election once, but it does not
request decertification or any other available relief.

The Complaint also fails to properly state a claim for which
relief may be granted. As plaintiff acknowledges, 52 U.S.C.
§§20701-20702 do not provide him with a cause of action. Nor has
he adequately pled a claim related to election manipulation. In
his later filings, plaintiff alleges that Galvin violated "“one-
person, one-vote," which is, although plaintiff does not mention
it, a principle of the Equal Protection Clause. See Plaintiff's
Affidavit in Support of Motion for Preliminary Injunction, Dkt.

No. 11 at 4 (citing Reynolds v. Sims, 377 U.S. 533 (1964)).

 

However, plaintiff failed to identify this "one-person, one-vote"
claim, or any constitutional claim, in his Complaint. He also did
not seek a remedy under 42 U.S.C. §1983, as he must to pursue an
Equal Protection claim. Although plaintiff makes vague
allegations of election irregularities in his Complaint, these
allegations do not state a plausible claim under the Equal
Protection Clause or any other plausible cause of action.

While plaintiff's pro se pleadings must be liberally
construed, Hughes v. Rowe, 449 U.S. 5, 9 (1980), it is not the

duty of the court "to fabricate a claim that a plaintiff has not

3
Case 1:20-cv-12080-MLW Document 21 Filed 12/16/20 Page 4of 5

spelled out in the complaint," Wright & Miller, 5 Fed. Prac. &
Proc. Civ. §1286 (3d ed. 2020). Plaintiff is obligated under Rule
8 of the Federal Rules of Civil Procedure to give the court and
defendant "fair notice of what [his]... claim is and the grounds
upon which it rests." Ocasio-Hernandez v. Fortuno-Burset, 640 F.3d

1, 12 (lst Cir. 2011) (citing Bell Atlantic Corp. v. Twombly, 550

 

U.S. 544, 555 (2007).1 Otherwise, the defendant cannot respond to
his claim and the court cannot assess its merits.

Moreover, although not raised by defendant, it appears that
plaintiff may not have sued the proper party. Massachusetts
General Laws ch. 54, §116 states that "the governor shall issue
certificates of election to such persons as appear to be chosen to
the offices of senator in congress," not the Secretary of the
Commonwealth. Mass. Gen. Laws ch. 54, §116 (emphasis added). The
court doubts that it could issue an injunction ordering the
Governor to take any action because he is not a party to this case.
See Fed. R. Civ. Pro. 65(d)(2) (defining persons bound by
injunction). If the court lacks the power to redress plaintiff's
alleged harm, plaintiff does not have standing under Article III

of the Constitution to pursue his claims. See Lujan v. Defs. of

 

1 The court has twice recently admonished plaintiff that he is
required to comply with all procedural rules. See Dkt. No. 8 at
2; see also C.A. No. 20-11889-MLW, Dkt. No. 17. ‘His pro se status
will not shield him from consequences if he continues to o fail to
do so. See Rivera v. Riley, 209 F.3d 24, 27-28 & n.2 (lst Cir.
2000).
Case 1:20-cv-12080-MLW Document 21 Filed 12/16/20 Page 5of5

Wildlife, 504 U.S. 555, 568-69 (1992) (lack of redressability and
Article III standing where necessary government agencies were not
parties to the case).

Accordingly, the court could dismiss the Complaint without
prejudice. It is more efficient, however, to order plaintiff to
file an amended complaint adding any necessary party or parties,
clarifying his claims, and stating whatever relief he now seeks.
In view of the foregoing, it is hereby ORDERED that:

1. Defendant's Motion to Dismiss, Dkt. No. 15, is DENIED
without prejudice.

2. Plaintiff shall file and serve an Amended Complaint.

3. Unless otherwise ordered, defendant(s) shall respond no

later than 14 days after being served. See F. R. Civ. P. 15(a) (3).

UNITED\STATES DISTRICT E
